DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              B.D.S., a Minor,
                                 Appellant,

                                     v.

       SCHOOL BOARD OF PALM BEACH COUNTY, FLORIDA,
                         Appellee.

                               No. 4D20-954

                              [March 25, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502015CA013230XXXXMB.

  Barry Silver, Boca Raton, for appellant.

  Sean Fahey, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.